Citation Nr: 1134630	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971, including service in the Republic of Vietnam from August 1970 to October 1971.  The Veteran also had active service from October 1974 to January 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).

The Veteran's claim was previously before the Board in March 2010 and remanded at that time for additional evidentiary development, to include affording the Veteran a VA examination.  In light of the Board's decision to grant the benefit sought on appeal, the Board finds that a discussion as to whether there was compliance with the March 2010 remand order is moot.  See generally, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of acoustic trauma during his period of active service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed tinnitus is related to his period of active service.  The Veteran also essentially reported a continuity of tinnitus symptoms since service.  See Veteran's March and November 2006 statements.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Although the Veteran's service treatment records (STRs) documented evidence of decreased auditory acuity (and he was eventually granted service connection for bilateral hearing loss), there is no diagnosis of or treatment for tinnitus.  There is also no evidence of such within one year after separation from service.  

The first pertinent post-service evidence of record is dated December 2005, nearly 30 years after discharge from service.  The Veteran was afforded a VA Compensation and Pension (C&P) audiology examination.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of ringing in the ears and stated that he was unable able to hear conversational speech.  The examiner noted that the Veteran worked as a member of the field artillery and as a heavy equipment operator in service.  The Veteran denied using hearing protection in service.  He also reported a post-service history of occupational and recreational noise exposure occasionally without hearing protection.  The Veteran was diagnosed as having tinnitus and a notation on the examination report indicated that this disability began "5 years ago."  The Veteran described the ringing in his ears as occurring all the time.  In light of the Veteran's self-report that tinnitus began "5 years ago" (and after 20+ years since discharge from service), the examiner concluded that the currently diagnosed tinnitus was not due to military noise exposure.

The Veteran submitted a statement in support of his claim dated November 2006 in which he disagreed with the assessment of the December 2005 C&P examiner.  In particular, the Veteran alleged that the currently diagnosed tinnitus began five months after discharge from service and not "5 years ago" as reported in the December 2005 VA examination report.  According to the Veteran, he never saw a doctor about this disability because he was told at that time that there was nothing that could be done about it.  He also expressed the belief that the December 2005 C&P examiner's opinion was "in error" because it was based on a "misunderstanding or just an untruth."

The Veteran submitted another statement in support of his claim dated August 2008.  Specifically, the Veteran alleged that his currently diagnosed tinnitus was "as likely ... service connected as not" due to his in-service military occupational specialties (MOS).  

The Veteran was afforded another VA C&P audiology examination in June 2010.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of an inability hearing conversational speech unless "someone talks loud."  It was noted that the Veteran served in an artillery unit and that he operated heavy machinery (i.e., bulldozers, front end loaders, and cranes) in service.  He also reported a post-service history significant for occupational noise exposure occasionally without hearing protection.  At the time of the examination, the Veteran denied hearing noises in his ears or head.  As a result of the Veteran's denial of hearing such noises, the examiner concluded that the Veteran should not be service-connected for this disability.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted in this case.  Preliminarily, the Board notes that the Veteran was diagnosed as having tinnitus within one year prior to the date of the current claim.  See December 2005 VA C&P examination report.  Although the Veteran specifically denied tinnitus symptoms at the time of the most recent VA examination in June 2010, there is evidence of diagnosed tinnitus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Although the Veteran's STRs were completely negative for a diagnosis of or treatment for tinnitus, 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Veteran had active service in the Army from March 1970 to October 1971, including service in the Republic of Vietnam from August 1970 to October 1971.  The Veteran also had active service in the Navy from October 1974 to January 1977.  He reported in-service noise exposure as a result of his duties in field artillery and as a heavy equipment operator.  See also, DD Form 214.  The Board finds the Veteran's statements in this regard to be highly credible.  Thus, the Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a).

In this case, there are competing opinions regarding the relationship between the Veteran's currently diagnosed tinnitus and its relationship to service, if any.  On one hand, the Veteran has expressed the opinion that his diagnosed tinnitus is related to service, and in particular, to noise exposure stemming from his in-service duties.  Although the Veteran denied hearing noises in his ears or head at the time of the most recent VA C&P examination, he has essentially reported a continuity of symptoms since discharge from service and tinnitus has been diagnosed.  See December 2005 VA C&P examination report; Veteran's statements dated March and November 2006; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to provide lay evidence of his experiencing ringing in the ears since service).

In contrast, VA examiners in December 2005 and June 2010 found no relationship between the Veteran's tinnitus and his period of active service.  With regard to the opinion expressed by the December 2005 C&P examiner that the tinnitus began "5 years ago," the Veteran subsequently clarified this misstatement in November 2006 and indicated that he essentially had tinnitus symptoms since shortly after discharge from service.  As for the June 2010 C&P examiner who found no evidence of tinnitus, the Board notes that there was evidence of diagnosed tinnitus of record.  See McClain, 21 Vet. App. at 321.     

After resolving all doubt in favor of the Veteran, the Board affords more probative weight to the Veteran's statements and contentions that he had tinnitus which was related to service and/or which began shortly after discharge from service.  38 C.F.R. §§ 3.102, 3.303; see also, Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  

The Board acknowledges that the Veteran reported instances of post-service occupational and recreational noise exposure (which was occasionally performed without hearing protection).  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of tinnitus as a consequence of other post-service experiences.

Additionally, as the credible, competent, and probative lay statements show excessive noise exposure in service, a diagnosis of tinnitus, and essentially a continuity of tinnitus symptoms since service, the Board finds that service connection for tinnitus is warranted because the evidence is at least in equipoise.  Thus, service connection for tinnitus is granted.  In reaching these conclusions, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, 1 Vet. App. at 55; Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for tinnitus is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


